         Case 1:18-cv-00188-SPB Document 24 Filed 01/22/19 Page 1 of 1



                        UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

      LISA HAYES,                                    )
                                                     )
                     Plaintiff,                      )    Civil Action No. 1:18-cv-00188
                                                     )
             v.                                      )    Honorable Susan Paradise Baxter
                                                     )
      MEADVILLE MEDICAL CENTER,                      )    ELECTRONICALLY FILED
                                                     )
                     Defendant.                      )
                                                     )

                                  STIPULATION OF DISMISSAL

       The parties, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

hereby stipulate to the dismissal of this case, with prejudice. Each party shall bear its own costs

and attorneys’ fees. The Court shall retain jurisdiction only to the extent necessary to enforce any

settlement agreement in this case.

                                      Respectfully submitted,


MCNAIR LAW OFFICES, PLLC                           JACKSON LEWIS P.C.

BY:    /s/ Timothy McNair                          BY:    /s/ Marla N. Presley
       Timothy McNair, Esq.                               Marla N. Presley, Esq.
       tmcnair@mcnairlaw.com                              Marla.Presley@jacksonlewis.com
       821 State Street                                   Zachary J. Mueller, Esq.
       Erie, PA 16501                                     Zachary.Mueller@jacksonlewis.com
       814-452-0700                                       1001 Liberty Avenue, Suite 1000
       814-454-2371 (Fax)                                 Pittsburgh, PA 15222
       Attorney for Plaintiff                             412-232-0404
                                                          412-232-3441 (Fax)
                                                          Attorneys for Defendant




                                      It is so ordered.



                                                      ______________________
                                                      United States District Judge
